Citation Nr: 0310414	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1999.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Roanoke, Virginia, Regional 
Office (RO).


FINDING OF FACT

The evidence shows that it is more likely than not that the 
veteran's currently diagnosed asthma was initially manifested 
by symptoms in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
asthma was incurred as the result of service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In view 
of the complete grant of the benefits requested in this case, 
there is no need for additional development or notice.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service medical records show several entries, which indicate 
a history of childhood asthma.  A notation in the service 
medical records indicates that on March 9, 1987, a 
replacement health record was opened due to lost original 
records.  It was noted that a thorough search was conducted 
with negative results.  

Post service records show that during VA examination in 
August 1999 the examiner noted a history of reactive airway 
disease, which had its onset in 1993 and was diagnosed in 
1994.  The veteran complained of shortness of breath, 
including at rest and constant difficulty with breathing 
through his nose and mouth.  He did not have any yellow 
discharge from the nose.  Pulmonary function testing (PFT) 
showed a normal spirometry.  There was no evidence of 
bronchodilator use.  The examiner could not formulate a 
diagnosis at the time of examination and concluded that the 
veteran's dyspnea may be related more to his cardiomyopathy.  

Private treatment records dated from August 1996 to August 
1999 show the veteran was evaluated for complaints of 
shortness of breath.  In April 1997, the veteran gave a 
history of having asthma as a child that was exertional in 
nature.  The diagnosis at the time of examination was 
asthmatic bronchitis and underlying allergy.  Additional 
private treatment records again note a history of childhood 
as recently as May 2002.  

At the time of the VA examination in February 2003 the 
veteran reported a history of excellent childhood and 
adolescent health, specifically no childhood asthma.  He 
reported that in about 1979 while on board the U.S.S. Midway 
aircraft carrier, he noted the development of nonproductive 
cough, shortness of breath, dyspnea on exertion that 
progressively worsened.  The symptoms were diagnosed as 
asthma, and the veteran was prescribed bronchodilator therapy 
with improvement in these symptoms.  He recalled no other 
shipmates having a similar health problems.  He recalled no 
preceding viral type infections.  Over the ensuing years 
until his retirement from the Navy in 1988, he reported 
gradual worsening of his asthma, with increasing dyspnea on 
exertion during asthma attacks that were precipitated and 
associated with changes in the weather, exercise in cold air, 
allergen exposure and dust exposure.  

The examiner noted that review of the veteran's records 
uncovered no information that contradicted the information 
provided during the interview as documented above.  
Specifically the examiner noted that two notes, out of more 
than 100 medical progress notes, cited "childhood asthma," 
but failed to provide details to allow a differentiation 
between childhood viral or atypical bronchitis/bronchiolitis 
(common causes of transient wheezing that would not allow a 
permanent diagnosis of childhood asthma) vs. a true diagnosis 
of childhood onset asthma.  

The examiner concluded that the weight of the evidence 
including the veteran's interview, examination, current 
pulmonary function testing and available data from his claims 
folder and military records, indicate a diagnosis of asthma, 
beginning while on active duty and persisting to the present.  
Based on the record review and the examination, the seasonal 
cold air and allergen variability component of the veteran's 
dyspnea on exertion and shortness of breath, relieved by 
standard bronchodilator treatment, was thought attributable 
to his asthma as opposed to his cardiomyopathy.  This 
evidence allows a readily observable differentiation of his 
asthma related findings and related disability from his 
cardiomyopathy related disability as the latter would not be 
associated with such rapid and sustained improvement with his 
albuterol metered dose inhaler treatment.  

The examiner concluded that the veteran military records fail 
to confirm the presence of true child hood asthma and 
reported no history of child hood asthma at the time of the 
examination.  However, the evidence of record convincingly 
demonstrated clinical symptoms, exam findings and physician 
rendered diagnoses and specific treatment at those times that 
are diagnostic of service-related onset asthma.  

The Board recognizes that a history of childhood asthma was 
noted in service, and that the post-service medical record 
reflects this history as well.  However, in view of the 
current diagnosis of asthma and the medical opinion that this 
is attributable to service, the Board finds that the evidence 
on this point, whether asthma was incurred in service, is at 
least in equipoise.  

Given the medical opinion, the evidentiary record is in 
equipoise regarding an existing relationship between the 
veteran's current asthma and service.  Thus, the Board 
determines that 38 C.F.R. § 3.102 is for application in this 
instant case.  Under 38 C.F.R. § 3.102, when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the veteran.  A reasonable doubt is one, which 
exists because of an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Therefore, in resolving all reasonable doubt in favor of the 
veteran, the Board determines that the veteran's current 
asthma was as a result of his service.  Accordingly, 
entitlement to service connection is warranted.

The Board finds that there is no basis for service connection 
for a respiratory disorder other than asthma, which is now 
recognized as service-connected.  


ORDER

Entitlement to service connection for asthma is granted.


____________________________________________
	MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


